Title: From John Adams to David Hosack, 28 January 1820
From: Adams, John
To: Hosack, David



Sir
Montezillo January 28th 1820

I am greatly indebted to you for the honour you have done me by sending me your Biographical Memoir of Dr. Williamson, an Elegant work which I have read with great interest and Satisfaction—It has excited so many reminiscences as the French call them, that I know not where to begin, nor where to end—My first acquaintance with Dr Williamson, was in Boston in 1773, when he made a Strong impression upon me—and gave me a high opinion of the Intelligence; as well as energy of his Character—He gave us great comfort at that time, by the representation he gave us of the ardour of the People in the American Cause—In the Middle and Southern States—especially in New York, and Philadelphia—I was afterwards more particularly acquainted with him, when he was a Member of the House of Representatives in Congress, when he Communicated many things to me—particularly that he was descended from Sir William Wallace the great Scotish Hero—Patriot and Martyr—He informed me also that he was employed in writing the History of North Carolina—A work that I have long wished to see—but have never been so fortunate as to obtain—I was one of the first Persons to whom Mr Cushing communicated the great bundle of Letters of Hutchinson and Oliver, which have been transmitted to him as Speaker of the House of Representatives by Dr Franklin their Agent in London—I was permitted to carry them with me upon a Circuit of our Judicial Court—and to Communicate them to the chosen few—they excited no suprise; excepting at the Miracle of their acquisition—how that could have been performed nobody could conjecture—none doubted their Authenticity; for the hand writing was full proof, and besides all the leading Men in opposition to the Ministery had long been fully convinced that the writers were guilty of such malignant representation—and that those representations had suggested to the Ministery their nefarious projects—I doubt not the veracity of Dr Williamsons account of the agency in procuring those letters—but I believe he has omitted one circumstance, to Wit, that he was employed upon that occation by Mr Temple—Afterwards Sir John Temple who told me in Holland that he had Communicated those letters to Dr Frankline—Though I swear to you said he, that I did not procure them in the manner represented—This I believe, and I believe further, that he did not deliver them with his own hand, into Dr Franklines, but employed a member of Parliament, very possibly Mr Hartly for that purpose for Dr Frankline declared publickly that he received them from a Member of Parliament
The Ruffian Oratory of Wedderburn against Dr Frankline ought not to excite too bitter execrations in Americans, because it has been awkwardly imitated in all its virulence by Hamilton and Randolph, and has been heard, and read, with great patience against your obliged friend and humble Servt
John Adams